Citation Nr: 1242530	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  07-28 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, mood disorder, anxiety disorder, cognitive disorder, and psychotic disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to June 1952.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied entitlement to service connection for posttraumatic stress disorder (PTSD).  

Since filing the initial claim for service connection for PTSD, the Veteran has received diagnoses for multiple psychiatric symptoms or disorders.  Based on the Veteran's contentions, VA treatment records, and private treatment records, the Board has broadened and recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, mood disorder, anxiety disorder, cognitive disorder, and psychotic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other diagnoses of record).  

In an October 2009 decision, the Board denied entitlement to service connection for PTSD.  The Veteran appealed the Board's October 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated September 2010, the Court granted a Joint Motion for Remand, partially vacating the October 2009 Board decision that denied entitlement to service connection for PTSD, and remanding the case for compliance with the terms of the joint motion.  

In February 2011 and April 2012, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosed disability of PTSD.  
2.  Symptoms of an acquired psychiatric disorder were not chronic in service. 

3.  Symptoms of an acquired psychiatric disorder have not been continuous since service separation. 

4.  The Veteran's acquired psychiatric disorder is not related to active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, mood disorder, anxiety disorder, cognitive disorder, and psychotic disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 
The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely October 2004 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  In a March 2006 letter, the RO provided notice regarding the provisions for a disability rating and for the effective date of the claim.  

Regarding the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records, which include the Veteran's service treatment records, post-service VA outpatient treatment records, and post-service private treatment records.  

The Board also notes that VA provided the Veteran with an examination in connection with his claim for service connection for an acquired psychiatric disorder.  The Veteran was scheduled for a VA examination in February 2011 and the Appeals Management Center (AMC) attempted to schedule the Veteran for a subsequent VA examination after the April 2012 Board remand.  See the July 2012 AMC letter.  However, the Veteran's wife indicated that the Veteran has health issues that prevent him from attending a VA examination.  Additionally, a private physician submitted a statement in July 2012, nothing that the Veteran is completely incapacitated, deteriorating, and unable to physically or verbally engage in any type of communication with VA.  See the July 2012 private medical statement.  The Board is sympathetic towards the Veteran's current state of health; however, the RO and AMC have provided the Veteran with the opportunity to report for a recent VA examination to clarify the current state of his disability.  Nevertheless, the Veteran failed to report for the scheduled VA examination, and the Board must rely upon the evidence in the claims file to reach its decision.  38 C.F.R. § 3.655 (2012).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2011); 38 C.F.R. § 3.159(d) (2012); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 
 
Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465. 

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

During the course of the appeal, the criteria for service connection for PTSD, and specifically verification of PTSD stressors, have changed.  See 38 C.F.R. § 3.304(f) (2012).  The amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred "[i]f a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service."  Id. at 3.304(f)(3).  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).   

The Veteran does not contend that he suffers from PTSD as the result of a combat-related event; nor does the record show that he served in combat.  Rather, he alleges that he was the subject of racial discrimination during his military service.  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court pointed out that there are special evidentiary procedures for PTSD claims based on personal assault contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996), and former M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).  

With respect to personal assaults, 38 C.F.R. § 3.304(f) was amended in March 2002, to add the following: If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

The Board notes that term "psychosis" includes the following disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  See 38 C.F.R. § 3.384 (2012). 

According to the applicable regulations, personality disorders are not diseases within the meaning of the legislation authorizing disability compensation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2012).  Such a defect cannot be service-connected since it is not a disease under the law.  However, if during service, there is a superimposed disease; service connection may be awarded for the resultant disability.  See VAOPGCPREC 82-90 (July 18, 1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran contends that service connection is warranted for PTSD.  In a November 2004 personal statement, the Veteran stated that he experienced racial discrimination during his military service.  In a November 2004 personal statement, the Veteran specifically stated that recruits were separated by race and on one occasion, he was slapped by his drill instructor.  He further added in a December 2004 statement that black inductees were not allowed to eat with other inductees.  The Veteran states that his current PTSD is attributable to his active military service.  

At the outset, the Board finds the competent, credible, and probative evidence of record does not show that the Veteran has a clinical diagnosis of PTSD.  Post-service private treatment records and post-service VA outpatient treatment records fail to show a diagnosis of PTSD.  

Since the competent, credible, and probative evidence of record does not show a current diagnosis of PTSD, service connection cannot be granted.  The Court has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected).  

The Veteran was informed in October 2004 that he must have evidence of a current disability for his claimed PTSD.  He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence other than the VA outpatient treatment records already identified and obtained.  The Board has considered the Veteran's statements that he has PTSD due to his military service.  This contention is not found to be credible because it is inconsistent with the VA treatment records which do not show any complaints of, treatment for, or a current diagnosis of PTSD.  There is no competent, probative or credible evidence of record that documents the presence of PTSD.  

After a review of the evidence, the Board also finds that the weight of the evidence shows no psychiatric disorder in service, including no chronic psychiatric symptoms in service, no complaints, diagnosis, and no treatment.  

The Board next finds that the weight of the evidence demonstrates that psychiatric disorder symptoms have not been continuous since service separation in June 1952.  The post-service evidence shows no history, complaints, findings, or diagnosis of a psychiatric disorder after service separation until many years later in December 2006.  Specifically, at a VA mental health consultation in December 2006, the Veteran reported being disabled since 1951 from "racial discrimination and abuse" in service.  After mental status testing, the VA examiner diagnosed the Veteran with anxiety disorder, depressive disorder, and rule out major depressive disorder with psychotic features versus psychotic disorder.  In September 2009, the Veteran returned to his local VA outpatient treatment facility for supportive psychotherapy and medication management.  After mental status testing, he was assessed with psychotic disorder, not otherwise specified, and cognitive disorder, not otherwise specified.  In May 2010, a VA outpatient treatment note reflects psychiatric diagnoses of mood disorder, anxiety disorder, cognitive disorder, and psychotic disorder.  Finally, in a February 2011 medical statement, a private physician notes the Veteran's episodes of depression and bouts of anxiety.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous psychiatric disorder symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

With regard to the Veteran's assertions that he has endured psychiatric problems since the in-service racial discrimination, the Board finds that, while the Veteran is competent to report the onset of his psychiatric disorder symptoms, his recent report of in-service psychiatric disorder symptoms and continuous psychiatric disorder symptoms since service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles at 370.  The Board finds that the Veteran's statements as to in-service psychiatric disorder symptoms and continuous psychiatric disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the Veteran's service treatment records, which were negative for any complaints or treatment for a psychiatric disorder, and the first signs of treatment for a psychiatric disorder, which was noted in a December 2006 VA outpatient treatment record.  As such, continuity of symptomatology has not been established, and the Veteran's testimony regarding his disability more than 54 years after service, standing alone, are not sufficiently credible to provide probative information.  No medical professional has provided competent medical evidence linking the Veteran's acquired psychiatric disorder to any aspect of the Veteran' service.  Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of service and his acquired psychiatric disorder.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current acquired psychiatric disorder and his military service, including no credible evidence of continuity of symptomatology of a psychiatric disorder which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for an acquired psychiatric disorder, and outweighs the Veteran's more recent contentions regarding in-service chronic psychiatric disorder symptoms and post-service psychiatric disorder symptoms.  

The Board recognizes the sincerity of the arguments advanced by the Veteran that his acquired psychiatric disorder is caused by his military service.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, an acquired psychiatric disorder requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Thus, because of the medical complexity of the matter, the Veteran simply is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, mood disorder, anxiety disorder, cognitive disorder, and psychotic disorder.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, mood disorder, anxiety disorder, cognitive disorder, and psychotic disorder, is denied.  



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


